                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COURTNEY FUOTI,                                       :       No. 3:18cv1119
            Plaintiff                                 :
                                                      :       (Judge Munley)
        v.                                            :       (Magistrate Judge Arbuckle)
                                                      :
ANDREW M. SAUL, Commissioner of :
Social Security,                                      :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, in accordance with the court’s memorandum issued this

same day, IT IS HEREBY ORDERED THAT the government’s objections (Doc.

14) are OVERRULED; Judge Arbuckle’s R&R (Doc. 13) is ADOPTED; and the

Commissioner’s decision denying plaintiff’s application for benefits is VACATED.

The Clerk of Court is directed to REMAND this case to the Commissioner to

conduct a new administrative hearing in accordance with this opinion. The Clerk

of Court is further directed to enter judgment in favor of the plaintiff and against

the Commissioner, as well as, CLOSE this case.



                                                             BY THE COURT:


Date: March 16, 2020                                         s/ James M. Munley______
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
